EXHIBIT 10.2

WARRANT EXCHANGE AGREEMENT

This Warrant Exchange Agreement (this “Agreement”) is dated as of June ___ 2016,
among Guided Therapeutics, Inc. a Delaware corporation (the “Company”), and
____________________ (the “Holder”)

WHEREAS, the Holder is the holder of that certain Warrant to purchase ______
shares of Common Stock of the Company, dated ______________ (the “Original
Warrant”);

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder, desires to exchange with the Company, the Original Warrant for the
Exchange Warrant (as defined below), upon consummation of the Company’s next
financing resulting in net cash proceeds to the Company of at least $1 million
(such financing, the “Financing”), as more fully described in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder agree as
follows (with capitalized terms used here in and not otherwise defined having
the meanings set forth in the Original Warrant):

1.                  Exchange of the Original Warrant.

On the terms and subject the conditions set forth herein, upon and subject to
consummation of the Financing (such date, the “Closing Date”), the Holder shall
sell, assign, deliver and transfer to the Company all of its right, title and
interest in and to the Original Warrant in exchange for a new warrant for two
times the number of shares of Common Stock that are exercisable under the
Original Warrant as of immediately prior to the Closing Date, with an exercise
price equal to the exercise price of the Original Warrant immediately prior to
the Closing Date, in the form attached hereto as Exhibit A (the “Exchange
Warrant”). Delivery of the Exchange Warrant shall be conditioned upon surrender
of the Original Warrant (or delivery of evidence reasonably satisfactory of
loss, theft, or destruction of the Original Warrant, accompanied by a customary
and reasonable indemnity and surety bond, if requested by the Company).

 

2.                  Representations and Warranties.

 

(a)                Mutual Representations and Warranties. Each party hereto
hereby makes the following representations and warranties to the other party
hereto:

 

(i) It is duly organized and validly existing, in good standing under the laws
of its jurisdiction of incorporation or organization.

 

(ii)               (A) It has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby, and (B) the
person who has executed this Agreement on its behalf is duly authorized to do so
and thereby bind the party on whose behalf he or she is purporting to act.

 

(iii)             This Agreement is its valid and binding agreement, enforceable
against it in accordance with its terms.

 

(iv)             Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will violate, result in a
breach of any of the terms or provisions of, constitute a default (or any event
that, with the giving of notice or the passage of time or both would constitute
a default) under, accelerate any obligations under, or conflict with, (i) its
charter, articles or certificate of incorporation, partnership agreement or
bylaws (or other organizational documents), if applicable, or any agreement,
indenture or other instrument to which it is a party or by which it or its
properties are bound, (ii) any judgment, decree, order or award or any court,
governmental body or arbitrator to which it is subject or (iii) any law, rule or
regulation applicable to it.

 

(b)               Representations, Warranties and Covenants of the Company. The
Company hereby represents, warrants and covenants to the Holder that:

 

(i)                 The Exchange Warrant is duly authorized and, upon issuance
in accordance with the terms hereof, shall be validly issued and free from all
taxes, liens and charges with respect to the issue thereof. As of the Closing
Date, the Company shall have duly authorized and reserved for issuance a number
of shares of Common Stock which equals the number of Warrant Shares issuable
upon exercise of the Exchange Warrant (the “Warrant Shares”). Upon exercise in
accordance with the Warrants, the Warrant Shares will be validly issued, fully
paid and nonassessable and free from all taxes, liens and charges with respect
to the issue thereof, with the holders being entitled to all rights accorded to
a holder of Common Stock.

 

(ii)               The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
person, including, without limitation, any other security holders of the
Company, in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement. All consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the date
hereof.

 

(iii)             The exchange of the Original Warrant for the Exchange Warrant
is being consummated pursuant to Sections 3(a)(9) and Rule 149 of the Securities
Act. The Company has not engaged in any general solicitation or engaged or
agreed to compensate any broker or agent in connection with the transactions
contemplated by this Agreement. None of the Company, its subsidiaries, any of
their affiliates, and any person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Exchanged Shares under the Securities Act or cause this Exchange to be
integrated with prior offerings by the Company for purposes of any applicable
stockholder approval provisions.

 

(iv)             The Company is not, and has never been, an issuer identified
in, or subject to, Rule 144(i) under the Securities Act.

 

 

(v)               The Company confirms that neither it nor any other person
acting on its behalf has provided the Holder or their agent or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Holder will rely on the foregoing representation in effecting transactions in
securities of the Company.

 

(c)                Representations, Warranties and Covenants of the Holder. The
Holder hereby represents and warrants to the Company that the Holder: (i) is the
sole legal and beneficial owner of the Original Warrant free and clear of any
liens, encumbrances, pledges, security interests or other restrictions or claims
of third parties, (ii) is an “accredited investor” (as defined in Regulation D
under the Act) and is acquiring the Exchange Warrant for its own account and not
with a view to any distribution thereof except in compliance with the Securities
Act; (iii) is not an “affiliate” of the Company (as defined in Rule 144 under
the Securities Act), (iv) has made all investigations that it deems necessary or
desirable in connection with the transactions contemplated by this Agreement and
has had an opportunity to ask questions of and receive answers from the Company
and (v) has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of its investment in the
Exchange Warrant.

 

(d)               All representations, warranties and agreements of each party
hereto shall survive the Closing.

 

3.                  Covenants.

The Company shall, on or before 8:30 a.m., New York City Time, on the first
Business Day after the date of this Agreement, Issue a current report on Form
8-K (“the Form 8-K”) disclosing all material terms of the transactions
contemplated hereby. From and after the issuance of the Form 8-K, the Holder
shall not be in possession of any material, nonpublic information received from
the Company, any of its Subsidiaries or any of its respective officers,
directors, employees or agents, that is not disclosed in the Form 8-K. The
Company shall not, and shall cause each of its Subsidiaries and each of their
respective officers, directors, employees and agents, not to, provide the Holder
with any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the filing of the Form 8-K without the express
written consent of the Holder. The Company shall not disclose the name of the
Holder in any filing, announcement, release or otherwise, unless such disclosure
is required by law or regulation.

4.                  Miscellaneous.

(a)                Further Assurances. Each party hereto shall promptly execute
and deliver such further agreements and instruments, and take such further
actions, as the other party may reasonably request in order to carry out the
purpose and intent of this Agreement.

(b)               Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(c)                Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

(d)               Complete Agreement. This Agreement is an integrated agreement
containing the entire agreement between the parties hereto with respect to the
subject matter hereof and shall supersede all previous, and all contemporaneous
oral or written negotiations, commitments or understandings.

 

(e)                Expenses. Except as specifically set forth herein, each party
hereto shall bear its own costs and expenses, including, without limitation,
attorneys’ fees, incurred in connection with this Agreement and the transactions
contemplated hereby.

 

(f)                Most Favored Nation. The Company hereby represents and
warrants as of the date hereof and covenants and agrees from and after the date
hereof that none of the terms offered to any Person with respect to any exchange
or amendment of any warrant of the same class as the Original Warrant is or will
be more favorable to such Person than those of the Holder and this Agreement.
If, and whenever on or after the date hereof, the Company enters into a
definitive agreement with respect to such a more favorable offer (a “Superior
Agreement”), then (i) the Company shall provide notice thereof to the Investor
immediately following the occurrence thereof and (ii) the terms and conditions
of this Agreement shall be, without any further action by the Holder or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holder shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such
Superior Agreement, provided that upon written notice to the Company at any time
the Holder may elect not to accept the benefit of any such amended or modified
term or condition, in which event the term or condition contained in this
Agreement shall apply to the Holder as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this Section 4(f) shall
apply similarly and equally to each Superior Agreement. The Holder acknowledges
that the terms offered hereby are superior, in the Holder’s opinion, to all
other offers actually received by the Holder to date from the Company and that
no such other offer constitutes a Superior Offer.

 

[signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

GUIDED THERAPEUTICS, INC.

 

 

By: _______________________________________

Name: Gene S. Cartwright

Title: President

 

 

 

HOLDER: __________________________

 

 

By: __________________________________

Name: ________________________________

Title: _________________________________